

113 HR 3434 IH: Parental Accountability for Reducing Child Poverty Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3434IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Reed (for himself, Mr. Southerland, and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend part A of title IV of the Social Security Act to require a State to deny assistance under the program of block grants to States for temporary assistance for needy families to a parent, caretaker relative, or legal guardian of a child who is not attending enough school, and for other purposes.1.Short titleThis Act may be cited as the Parental Accountability for Reducing Child Poverty Act.2.Denial of TANF assistance to parent, caretaker relative, or legal guardian of child not attending enough school(a)ProhibitionSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following:(13)No assistance for parent, caretaker relative, or legal guardian of child not attending enough school(A)In generalA State to which a grant is made under section 403 shall not use any part of the grant to provide assistance to an individual who is a parent, caretaker relative, or legal guardian of a child who has attained 6 years of age but has not attained 19 years of age, unless, in the most recently completed school year—(i)in the case of a child not referred to in clause (ii), the child attended school for at least the number of days that constituted the minimum school attendance then required under applicable State law for children who were then within the State’s compulsory school attendance age range (regardless of whether the age of the child was within that age range); or(ii)in the case of a child who attended a school that was treated as a home school under State law, the child met all applicable State requirements with respect to such a school.(B)ExceptionsA State may elect to not apply subparagraph (A) to a child—(i)who is enrolled, and making satisfactory progress, in a vocational education institution or an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965); or(ii)whose failure to attend school for at least the number of days referred to in subparagraph (A) of this paragraph in a school year is attributable to—(I)medical reasons (including quarantine), as certified by the administrator of the school attended by the child; or(II)a natural disaster in the United States, or a major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act..(b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:(17)Failure of state to deny assistance to parent, caretaker relative, or legal guardian of child not attending enough schoolThe Secretary shall reduce the grant payable to a State under section 403(a)(1) for a fiscal year by the amount of any assistance paid by the State in violation of section 408(a)(13) in the preceding fiscal year..(c)Effective dateThe amendments made by this section shall take effect on October 1, 2015, and shall apply to attendance in school years beginning on or after August 1, 2014.